Talmadge, J.
(concurring) — I agree with the majority the answer to the certified question is “no.” I write separately to emphasize the reasons for our answer to the certified question relate to the particular circumstances of Ms. Crossler’s employment by the Adams County District Court.
Judge Hille was the only judge serving in the Ritzville District Court; that court employed only four people including Ms. Crossler. Ms. Crossler’s work included a number of specific duties for Judge Hille, including the handling of bench warrants; making necessary changes and adjustments to cases; maintaining the court’s procedure book; inputting all criminal, infraction and civil files; receiving civil money; setting contested and mitigated hearings; and performing bailiff duties. In sum, Ms. Crossler was employed in a small court to perform court duties personal to Judge Hille as the only district court judge on that bench. Under the circumstances, it is inescapable that Ms. Crossler was the personal court staff of Judge Hille and an at-will employee of Judge Hille under the district court act.
I emphasize these facts because the majority’s opinion *299could be interpreted more broadly than is necessary. Plainly, in larger district courts, employees denominated “deputy clerks” would, for example, be performing nothing more than clerical work and would be objectively viewed as “court generalists” not performing proprietary work as a member of the personal staff of a judge. For such employees, personnel policies could be adopted by the county or by the district court judges collectively of the particular jurisdiction to govern the employment relationship between that employee and the court. That is not the case in the present action.
For staff personal to a judge, that judge must have the discretion to hire and fire staff as that elected judge deems appropriate. Confidentiality in the relationship between the judge and his or her personal staff is essential to the core judicial function. By contrast, staff that is not in such a confidential relationship with a judge should not be subject to a “spoils system” that requires each elected judge, upon his or her election, to reaffirm those portions of the jurisdiction’s personnel policy that he or she deems applicable to the court’s employees. In a multi-judge jurisdiction, such a process would be unworkable.
Certain general employment-related requirements proposed by the legislative and executive branches of both local and state government must surely apply to judicial employees. Individual judicial fiat, for example, cannot invalidate laws relating to workplace safety, industrial insurance, and discrimination that are applicable to public employees working in the judicial branch of state or local government. The majority’s opinion does not go so far, nor should it.
I agree with the majority Ms. Crossler was an at-will employee of Judge Hille in light of the small size of the Ritz-ville branch of the Adams County District Court and the nature of the duties she performed for Judge Hille. I do not believe our opinion should be read beyond the narrow facts present here.
*300Madsen, J., concurs with Talmadge, J.
Reconsideration denied October 22, 1998.